Citation Nr: 0123126	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in May 1999; a statement of the case was issued in August 
2000; and a substantive appeal was received in August 2000.  

The veteran testified at a Board hearing at the RO in June 
2001.  At the hearing, the veteran raised the issue of 
entitlement to an increased evaluation for service-connected 
residuals of shell fragment wound scars to the buttock, back, 
and thigh.  The veteran also raised the issue of entitlement 
to service connection for additional residuals of the 
service-connected shell fragment wound to include muscle 
damage and retained foreign bodies.  These issues are 
referred to the RO for further adjudication and development.  


FINDINGS OF FACT

1. By decision dated in May 1987, the Board denied service 
connection for a back disorder.

2. Certain items of evidence received subsequent to the May 
1987 Board decision are so significant that they must be 
considered to fairly decide the merits of the veteran's 
claim.


CONCLUSION OF LAW

New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for low back disability, and the veteran's claim for this 
benefit has been reopened.  38 U.S.C.A. §§ 5108, 5103A(f) 
(West 1991 & Supp. 2001), 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records note that he suffered 
multiple fragment wounds of the back, buttocks and right 
thigh in Vietnam in March 1968 due to grenade fragments.  
The veteran's separation medical examination in August 1968 
noted no abnormalities of the spine.  On a report of medical 
history, completed at the same time, the veteran denied a 
history of recurrent back pain.  

By rating decision in May 1969, the RO granted service 
connection for shell fragment wound scars to the buttock, 
back and thigh.  

The veteran was again hospitalized in April 1984 with 
complaints of left hip pain over the previous five years.  An 
L4-5 foraminotomy was performed during the hospital stay.  

In a statement, received in May 1984, the veteran stated that 
he had pain in his lower back, hip and legs since being 
wounded in Vietnam in 1968.  He noted that he was seen 
numerous times at the Tampa, VA hospital until approximately 
1977, but no tests were conducted until 1983.  Also, in May 
1984, the veteran's employer stated that he had been employed 
as a machinery operator for ten years and had always 
complained of pain and discomfort from injuries sustained 
during military service.  The veteran's employer stated that 
the veteran had missed more and more time due to doctor's 
appointments.  In a June 1984 letter to his Congressman, the 
veteran stated that after his injury in March 1968, he 
returned to active duty in the field, but had to return for 
regular check-ups for pain in his back.  

In June 1985, a VA physician was asked to opine as to whether 
the veteran's current back disability was due to his wounds 
in service with retained foreign body.  The physician noted 
that the veteran had undergone a foraminotomy in April 1984 
and had post-operative complaints of left lower extremity 
weakness and sciatica.  The examiner provided an assessment 
of questionable herniated nucleus pulposus on computed 
tomography (CT) scan.  The examiner stated that the veteran's 
current symptoms were not related to the retained foreign 
body.  

In July 1985, a VA examiner stated that the veteran's back 
disability was "very unlikely related" to the gunshot wound 
and more likely related to spinal stenosis and herniated 
nucleus pulposus.   

In May 1987, the Board denied the veteran's claim for service 
connection for a back disorder.  The Board found that any 
back injury incurred during service was acute and transitory 
and that the veteran's current back disability was unrelated 
to his service-connected wounds.  The Board concluded that 
the veteran's herniated nucleus pulposus was not incurred in 
or aggravated by his military service and that the condition 
was not proximately due to or the result of a service-
connected disability.  The veteran was notified of this 
decision under cover letter dated in May 1987.  The Board 
decision is final as to evidence of record at the time.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1100 (2000).

The veteran filed a request to reopen his claim for service 
connection for a back disability in August 1995.  The 
evidence, submitted since the final Board decision in May 
1987, includes letters and records from private physicians, a 
statement from the veteran's employer, VA treatment records, 
and statements and testimony from the veteran and his spouse.  

By letter, dated in August 1995, D.L. McBath, D.O., stated 
that the veteran sustained extensive injury to his lumbar 
spine and lower extremities as a result of a severe surface 
injury in 1968.  Dr. McBath noted that he first saw the 
veteran in 1973 and his condition had worsened over the 
years.  

In November 1995, a fellow serviceman submitted a statement 
on behalf of the veteran.  He stated that he served with the 
veteran in 1968 in Vietnam.  He reported that in 
approximately March 1968, the veteran was hit by shrapnel 
from a hand grenade and was "blown upon the bank."  

VA X-ray examination in July 1996 showed mild degenerative 
changes of the lumbosacral spine, normal for age.  Magnetic 
resonance imaging (MRI) in August 1996 showed multiple disc 
bulges most significant at L2-3 and L3-4.  The record also 
contains ongoing VA outpatient treatment records for 
complaints of lower back pain and diagnoses including chronic 
lower back pain with radiculopathy and right sacroiliitis.  

In his notice of disagreement, received in October 1998, the 
veteran reported that he injured his back during service in 
Vietnam.  He stated that he was crawling up an embankment, 
when he and other servicemen were hit by grenade explosions.  
He reported that he was thrown onto a hard surface.  

By letter, dated in April 2000, D.P. McBath, D.O., stated 
that the veteran was currently being treated and had been a 
patient for several years.  Dr. McBath opined that the 
veteran sustained extensive injury to his lumbar spine and 
lower extremities as a result of shrapnel injury in 1968.  
Dr. McBath stated that the scarring, both internal and 
external, caused trauma to the muscle and tissue and over the 
years it had deformed the veteran's stance to the point of 
causing spinal stenosis.  (The Board notes that, although in 
the same practice, this opinion and the opinion, dated in 
August 1995, were provided by two different physicians.)

In September 2000, the veteran was seen by M.I. Saleh, M.D., 
with complaints of persistent lower back pain and leg pain.  
A history of injury in Vietnam in 1968 with subsequent 
surgery on the lumbar spine in 1968 and 1969 was reported.  
Dr. Saleh provided an impression of chronic low back pain 
overlapping lumbosacral degenerative joint disease status 
post surgery.  Dr. Saleh opined that it was likely that the 
veteran's problems were related to the injury in 1968, where 
the initial injury and insult to the back started.  

In a statement, dated in January 2001, the veteran's employer 
indicated that the veteran came to work for him more than 20 
years previous and had a back problem at that time.  The 
employer stated that the veteran's back condition had 
deteriorated to the point that the veteran was unable to do 
construction work.  

At a hearing before the undersigned in June 2001, the veteran 
testified that he was injured when a grenade explosion blew 
him facedown into a sand mound.  He reported that he was 
carried out on a stretcher and flown to a field hospital.  
Transcript p. 3.  He indicated that the only surgery he had 
at that time was for attempted removal of shrapnel.  
Transcript p. 5.  The veteran's spouse testified that the 
veteran called her after being injured in Vietnam and was 
hospitalized for six-to-eight weeks.  Transcript p. 8.  

II. Analysis

When a claim is denied by the Board, the claim, generally, 
may not thereafter be reopened and granted and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2000).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
denied, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were amended, effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, the Board previously denied the 
veteran's claim for service connection for a back disorder in 
May 1987.  At that time, there was no medical evidence of 
record indicating that the veteran's current back disability 
was related to the inservice incident in March 1968.  Since 
that decision, the veteran has submitted letters from Dr. 
D.L. McBath and Dr. D.P. McBath offering opinions that the 
veteran's current back condition was a result of his injury 
in 1968.  Dr. Saleh also opined that the veteran's problems 
were related to the 1968 injury.  The Board notes that many 
of the medical records, submitted since the May 1987 Board 
decision are duplicative of medical records previously 
contained in the claims file.  However, the opinions of Drs. 
McBath, McBath, and Saleh are new.  The Board also finds that 
these opinions are material in that they provide medical 
evidence of a relationship between the veteran's current 
condition and an inservice incident.  Therefore, the claim is 
reopened.  


REMAND

In the present case, the RO initially found no new and 
material evidence to reopen the veteran's claim.  For reasons 
discussed above, the Board has found that such new and 
material evidence has in fact been received (thus reopening 
the claim).  Under the circumstances, the RO must now review 
the claim under a merits analysis with application of all 
pertinent laws and regulations, including the doctrine of 
reasonable doubt as set forth in 38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  See generally Bernard v. Brown, 4 Vet.App. 384 
(1993).

Additionally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, and 
5107 (West Supp. 2001)).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has also recently 
issued final rules to amend adjudication regulations and 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board further observes that under the recently published 
version of 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided that the claimant has 
the required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45631 (August 29, 
2001).  In the present case, it would appear that an 
examination and opinion are required under the new law. 

The veteran at one point claimed that he received medical 
treatment at various VA facilities in Tampa, Gainesville and 
Bay Pines but that all records of treatment from 1973 to 1983 
had been lost.  The Board also notes that Dr. D.L. McBath 
indicated in an August 1999 letter that the veteran first 
came to him as a patient in 1973.  However, records of such 
treatment do not appear to be of record.  Appropriate action 
to attempt to obtain these VA and private medical records are 
necessary to assist the veteran.

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should review the claims file 
and undertake all necessary actions to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions in this 
regard should include efforts to obtain 
any VA medical records documenting 
treatment from 1973 to 1983 at the Tampa, 
Gainesville, and Bay Pines VA medical 
facilities.  The RO should also contact 
Dr. D.L. McBath and (after obtaining a 
written consent from the veteran) request 
copies of all medical records documenting 
treatment of the veteran from 1973 on.  

2.  The veteran should then be scheduled 
for a special VA spine examination to 
ascertain the nature and etiology of any 
present low back disorder(s).  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with this examination.  Any 
medically indicated special studies and 
tests should be accomplished.  The 
examiner should clearly report all low 
back disorders capable of diagnosis.  As 
to each such low back disorder found to 
be present, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to the injury to the low back 
during combat in service or to the 
already service-connected shell fragment 
wound scars of the buttock, back, and 
thigh.  A detailed rationale for all 
opinions expressed is hereby requested.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and undertake a merits analysis of the 
veteran's claim on both a direct and a 
secondary service connection basis.  All 
applicable laws and regulations, 
including 38 U.S.C.A. § 5107(b), should 
be considered.  If the veteran's claim 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative are free to submit 
additional evidence and argument in support of the matters 
addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



